Citation Nr: 1037983	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in December 2008, which 
vacated an April 2008 Board decision which had denied the 
Veteran's service connection claim for PTSD and remanded the 
matter for additional development.  This matter initially arose 
from a November 2005 rating decision by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
Subsequently, the Board remanded this matter for further 
development in an October 2009 decision.

The Veteran testified before an acting Veterans Law Judge in 
January 2007, but the transcript of this hearing was unavailable.  
The Veteran testified before another Veterans Law Judge in 
January 2008, and this hearing was transcribed.  Because the 
Veteran has testified before two Veterans Law Judges, and each 
must participate in this decision, this decision is being 
rendered by a panel of three Veterans Law Judges.  38 U.S.C.A. 
§§ 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2009).

The Board notes that the claims file includes conflicting 
diagnoses of the Veteran's mental condition.  As a related 
matter, the Court has held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Though the RO 
also denied service connection for manic depressive disorder, 
panic disorder, and agoraphobia in a May 2006 rating decision, 
and the Veteran did not appeal that denial, the Board notes that 
such denial predated Clemons and did not encompass either the 
Veteran's PTSD claim or the anxiety disorder diagnosis favored by 
examiners whose reports were received by the Board in 2010.  
Accordingly, the Board has recharacterized the claim for PTSD 
more generally to include other psychiatric conditions, as 
reflected on the cover page.


FINDING OF FACT

The evidence of record shows that the Veteran's psychiatric 
disorder, diagnosed as an anxiety disorder, is causally or 
etiologically related to active duty service.


CONCLUSION OF LAW

The Veteran's psychiatric disorder, diagnosed as an anxiety 
disorder, was incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, the Board is satisfied 
that adequate development has taken place and that there is a 
sound evidentiary basis for resolution of this service connection 
claim for an acquired psychiatric disorder at present without 
detriment to the due process rights of the Veteran.

Service Connection - Laws and Regulations

The Veteran originally filed a claim for service connection for 
PTSD.  As noted in the Introduction, the Court recently held that 
when a claimant makes a claim, he is seeking service connection 
for symptoms regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This is 
the case here.  As will be discussed in greater detail below, the 
Veteran's current mental diagnosis is shown to be an anxiety 
disorder rather than PTSD.

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions that 
are recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history does 
not constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability began.  
See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior 
to service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

The Veteran has the responsibility to establish an increase in 
severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Such increase must be shown through independent medical 
evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Should such 
increase be established, aggravation is presumed to be the result 
of service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the rebuttal standard attaches.  Cotant v. 
Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03.

Any increase in severity must also be permanent.  Recurrence or 
temporary flare-ups of symptoms do not constitute an increase in 
severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 
2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

Factual Background and Analysis

The Veteran originally sought service connection for PTSD for 
personal assaults while in service.  He said that he was 
assaulted or humiliated on several different occasions after he 
refused to accept an early medical discharge.  He alleged PTSD 
based upon the following stressors: (1) being falsely accused of 
theft and detained at a correctional custody platoon; (2) being 
punched repeatedly by a staff sergeant while at basic training at 
Parris Island; (3) being forced to crawl under racks and injuring 
his elbow; (4) being hit in the jaw with a rifle after a sergeant 
held a rifle to his head; (5) being forced to perform exercises 
on a slippery waxed floor; and (6) being grabbed by another 
soldier who tried to push him in a fryer at Camp Pendleton.  In a 
December 2005 signed statement, the Veteran also contended that 
he was raped at age 6 in 1954 and felt that the issues stemming 
from this attack were aggravated by his time and experiences 
while in active service. 

Service treatment records reflect that the Veteran noted a 
history of depression or excessive worry and difficulty in school 
on the February 1968 pre-induction report of medical history.  
The physician's summary noted mild depression.  However, 
examination on this same date described the psychiatric system as 
normal.  June 1968 service treatment records show that the 
Veteran was treated for pain and swelling in the left 
elbow/forearm area and, later in the month, was treated for a 
dislocated jaw.  His April 1970 discharge examination noted no 
psychiatric abnormalities.  Service records and the Veteran's 
hearing testimony indicate that after training he became a cook 
and before discharge in April 1970 had been promoted to lance 
corporal in March 1969.

The first post-service documented psychiatric treatment was dated 
in February 1997.  Evidence in the claims file indicates that the 
Veteran was seen at Shoreline Community Mental Health Services 
from February 1997 to October 1997 by a Dr. J.R.B., Jr., who 
diagnosed acute stress disorder and anxiety disorder not 
otherwise specified.  

A March 1997 VA examination noted the Veteran grew up in an 
abusive family and had been raped by a neighbor when he was 6 
years old.  At that time, the Veteran did not describe military 
stressors.  He reported panic attacks for the prior year.  He 
described being upset in crowds, depression, paranoia, and 
feeling suspicious of others.  Diagnosis was panic disorder with 
agoraphobia and dysthymia.

A May 2000 VA outpatient treatment record reported a long history 
of anxiety since childhood with a history of severe child abuse 
from an alcohol dependent father and rape by an uncle.  VA 
treatment records dated in May 2001, May 2002, August 2004, and 
May 2005 also noted a history of childhood PTSD and an anxiety 
disorder.

An August 2005 VA mental health clinic record recounted the 
Veteran's first discussion of his alleged in-service humiliations 
and assaults with F.J.P., PA-C, the physician's assistant who was 
the Veteran's primary care provider for psychiatric treatment at 
VA.  It was noted that the Veteran felt that he was never able to 
get over the shame of having the issue of theft on his record and 
that this hurt him severely for years.  F.J.P. had no doubt the 
story was true as the Veteran had great detail, intensity and 
consistency in his recollection.  Further, F.J.P. wrote that he 
believed that the Veteran's anxiety developed as a result of this 
in-service stressor.  

Other August 2005 VA medical records noted that the Veteran spoke 
about his father's abusive behavior, that he was raped as a child 
of 6, and that he believed his experiences in service also 
contributed to his PTSD and caused his current anxiety disorder.  
The Veteran's mood was described as anxious and that he tended to 
isolate, though he cared for his family.  He told a VA nurse that 
he was still haunted by the in-service accusation of theft which 
he felt had impugned his character.  He also told her that he was 
a quiet shy person before he entered the service, but that after 
discharge he was a "wreck."  The Veteran explained that after 
his discharge from the Marines he was consumed by anxiety and 
fear and believed that "someone will have to take care of me."  

A September 2005 VA mental health record noted that the Veteran 
dated the beginning of his panic attacks to when he was allegedly 
mistreated in service

An October 2005 VA mental health clinic record signed by F.J.P. 
noted that he discussed with the Veteran the correlation between 
his anxiety and his maltreatment in service.  

During his RO hearing in January 2006, the Veteran testified that 
he was raped by a friend of his father when he was 6 years old 
and that he had panic attacks as a child because of that 
incident.  He described himself as a normal kid but was shy.  He 
described his in-service stressors and explained that, after 
service, he had no faith in people.  He had panic attacks and 
paranoia.  He felt his panic and withdrawing from people began 
after his discharge from service.  

A February 2006 letter from the Veteran's daughter indicates she 
was informed by her father and her aunts of his troubles as a 
Marine and how he was mentally and physically abused.  She 
related he changed from the period before he left Maine and when 
he returned after service.  She explained she saw his difficulty 
with large crowds and mood swings and was informed by her aunts 
that those symptoms began after he returned from service. 

The Veteran's sister, C.T., wrote a letter in February 2006 
asserting that the Veteran was a happy young person when he 
entered service and returned a loner who stayed in the woods by 
himself and would fight with family members.  He informed her 
that he was angry with the way he was treated and reported his 
boss was never happy with his performance. 

Another sister, R.E., wrote in February 2006 that the Veteran was 
happy and fun loving prior to service.  She described him as 
joking and taking all situations in stride and explained he 
"faced life happily."  She related that he returned from 
service angry and violent.  He was obsessive about his appearance 
and bodily cleanliness and could no longer keep jobs.  She also 
indicated he no longer stayed in contact with the family.  He was 
homeless and was described as nervous and distrustful of 
authority figures. 

A November 2006 VA mental health record noted a psychiatrist made 
an assessment of anxiety disorder not otherwise specified.  The 
mental health consultation did not include any reference to PTSD.

A January 2007 VA mental health clinic record signed by F.J.P. 
noted that the Veteran had PTSD directly related to poor 
treatment during his time in service.  

During his January 2008 Board hearing, the Veteran testified in 
detail about his alleged in-service stressors.  He explained that 
after this harassment he became extremely distraught, had 
nightmares, no longer wanted to be around people, and had low 
self esteem after being discharged.  He described anxiety attacks 
and raging anger.  He reported that although he obtained a 
General Educational Development (GED) certificate, he was 
frequently unemployed and found it hard to be around people.  

The Veteran's July 2009 statement disclosed that he went through 
severe child abuse, spoke with a psychiatrist, and made another 
appointment, but his parents would not let him go.  

The Veteran's brother submitted a statement in August 2009 in 
which he described a difficult childhood with an abusive father.  
The brother explained that their father beat their mother.  He 
explained that he felt the Veteran suffered the worst of all the 
children as he was the oldest and could not protect the mother.  
He indicated both he and his brother were scared of people and 
had difficulty living in the real world.  He described the 
Veteran having what he believed were nervous breakdowns and 
related he saw his brother hiding in closets staring at the wall.

The Veteran underwent a VA examination in November 2009 which 
included a clinical interview, a mental status examination, and a 
review of the claims file.  During the interview the Veteran 
reported a "very hard" childhood and that one younger brother 
saw a psychiatrist because of childhood abuse.  He said that he 
protected his mother a couple of times from his father and was 
hurt.  He also reported being raped at age 6 by one of his 
father's drinking companions.  The Veteran said that he quit 
school after being held back in the eighth grade two or three 
times.  He had to see a psychiatrist when 15 or 16 after beating 
up another child.  He complained of difficulty concentrating on 
course work and jobs.  Post service, he was married for 11 or 12 
years, and has two grown daughters and one granddaughter.  

According to the report of the November 2009 VA examination, the 
Veteran described boot camp in the Marine Corps as a culture 
shock and said that he was treated like a criminal.  He said that 
he was not bothered by the physical part of boot camp and had 
declined the offer of a medical discharge.  He did report panic 
attacks in the 1970s post-service and said his current anxiety 
attacks are not as bad.  Diagnosis was anxiety disorder not 
otherwise specified.  The VA examiner opined that the Veteran 
likely had struggled with anxiety and concentration problems 
since childhood.  When he felt threatened, his anxiety symptoms 
included mild anxiety attacks, social-type anxiety, irritability, 
and defensiveness.  In a February 2010 addendum, the November 
2009 VA examiner opined that his anxiety disorder diagnosis was 
not etiologically related to his alleged in-service stressors 
because the Veteran successfully completed his military duty, he 
was discharged with a good conduct medal, and he did not seek 
services at VA until 1996. 

The Veteran submitted a February 2010 statement reiterating his 
abusive childhood with an alcoholic father.  He explained there 
were several times he was struck or kicked trying to defend his 
mother.  He described an incident where his father pulled one of 
his teeth out with a pair of pliers.  He explained his father 
killed his pet cats.  He indicated he had difficulty 
concentrating in school and feared for his mother.  He feared 
other people, but insisted his panic attacks began when he went 
into the Marine Corps after the theft allegation.

In May 2010, B.R., Ph.D., a clinical and forensic psychologist, 
prepared a report on the Veteran's psychiatric condition at the 
request of the Veteran's attorney.  Dr. B.R. noted that he had 
met with the Veteran on two occasions in 2008 and reviewed a set 
of clinical records furnished by the Veteran's attorney, 
apparently copies of service treatment records and VA treatment 
notes.  The Veteran told Dr. B.R. that he had his first panic 
attacks while being harassed in boot camp.  The Veteran told Dr. 
B.R. that he completed boot camp because he could not imagine 
going home as a "wash out" and having to face the opprobrium of 
World War II veterans who were his friends.  He said that he 
"went through the motions" while a cook at Camp Pendleton until 
his honorable discharge.  He also spoke of difficult times after 
discharge as he wanted to look appropriate and normal, especially 
to the men of his parents' generation.  

Dr. B.R. wrote that he did not observe any symptoms that 
suggested the presence of a psychosis, but thought the Veteran's 
social behavior at times certainly approached the inappropriate 
and that his anxiety state certainly interfered with his adult 
life functioning.  Dr. B.R. diagnosed an anxiety disorder of a 
generalized nature.  He noted that the Veteran showed some of the 
criteria for a diagnosis of PTSD and may have fully met those 
criteria in the past, especially before he entered treatment.  He 
also opined that there was a greater than reasonable 
psychological certainty that the panic and anxiety which the 
Veteran continued to experience, and which are often part of a 
PTSD diagnostic picture, had their onset while the Veteran was in 
service.  Dr. B.R. thought it very plausible that the proximate 
cause of the Veteran's anxiety-related symptoms was the specially 
focused humiliating and demeaning treatment and physical abuse 
that he received in service and that those symptoms have 
continued to create significant problems for him to this day.

In July 2010, L.J.D., M.D., a VA psychiatrist, prepared a medical 
opinion to answer several questions raised by the Board.  The VA 
psychiatrist reviewed the entire claims file before submitting 
her report.  At the time Dr. L.J.D. prepared her report for the 
Board, Dr. B.R.'s opinion had not yet been received by VA or 
associated with the Veteran's claims file.  It was clear to Dr. 
L.J.D. that the Veteran had suffered from long-standing anxiety 
dating back most likely to childhood stemming from being reared 
by an abusive, alcoholic father and a passive mother.  She also 
thought that it was as likely as not that this condition was 
aggravated by what happened to him in the military.  

While traumatic events in service were not corroborated by 
military records, Dr. L.J.D. was struck by the consistency 
throughout the record of the Veteran's report of what happened to 
him in service which led her to opine that what he reported was 
at least as likely as not to have really occurred.  However, she 
considered that the nature of the trauma that the Veteran 
reported did not meet the severity of the DSM-IV criteria for 
PTSD, or that the trauma involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self or 
others.  Though having a rifle put to one's head, or being 
threatened to be pushed into a deep fryer, would meet the 
criteria, she thought that the Veteran did not focus on those two 
incidents.  His testimony seemed more focused on psychological 
trauma caused in part by his integrity being questioned.  She 
wrote that the Veteran also seemed to have suffered real 
psychological injury secondary to alleged harassment and 
humiliation.  

Dr. L.J.D. diagnosed anxiety disorder not otherwise specified 
with multiple traits of PTSD.  She also thought it clear that the 
Veteran experienced a clear change in behavior and function once 
he completed service and while his symptoms have many traits and 
characteristics of PTSD they do not meet the full criteria for 
such a diagnosis.  

Dr. L.J.D. found that it was at least as likely as not that the 
Veteran had some sort of anxiety and/or depressive disorder at 
the time he entered service, though the severity of that disorder 
was unclear.  She cited the February 1968 pre-induction report 
and the Veteran's written comments that he had rebelled against 
authority in school and saw a mental health professional on at 
least one occasion before his parents prevented further 
treatment.  The reviewer also found additional risk factors for 
childhood psychiatric problems: an abusive, alcoholic father; a 
passive mother; and possible sexual molestation as a child.

Finally, Dr. L.J.D. found that the record in this case suggested 
that the Veteran's pre-existing psychiatric problems were 
aggravated by his humiliating experiences in service.  She noted 
that he probably had some functional impairment as a child as he 
was held back in the eighth grade on several occasions.  The 
Veteran had said that he was shy and withdrawn prior to service 
and saw a mental health professional as a teenager.  Lay 
statements from family members also suggested to her a distinct 
deterioration of the Veteran's function almost immediately upon 
his return from service.

Based on the evidence of record, the Board finds that the 
Veteran's psychiatric disorder is causally and/or etiologically 
related to active duty service, as either incurred in or 
aggravated by such service.  Both Dr. B.R. and L.J.B link the 
currently diagnosed anxiety disorder to service, albeit by 
slightly different mechanisms: B.R. by service-incurrence and LJB 
by aggravation of a pre-existing psychiatric disorder.  
Regardless, the Board finds that both examiners find that the 
Veteran suffered from psychological trauma in service that 
ultimately is responsible, in whole or in part, for the currently 
diagnosed anxiety disorder.  Accordingly, the Board finds that 
the Veteran has a psychiatric disorder, currently diagnosed as an 
anxiety disorder, that is related to active duty service.

Service treatment records in June 1968 noted that he was treated 
for injuries to his left elbow and jaw that the Veteran has 
consistently said related to his humiliating mistreatment while 
in boot camp.  August 2005 VA outpatient treatment records show 
that the Veteran's primary care provider believed the Veteran's 
accounts of in-service humiliation, especially of being framed 
for a theft in service that he believed contributed to the 
Veteran's current anxiety disorder.  Dr. L.J.D., in her July 2010 
VA medical opinion, was struck by the consistency of the 
Veteran's reporting of in-service humiliations and assaults and 
specifically found that it was as likely as not that they 
occurred as described by the Veteran.  She found that the Veteran 
seemed to have suffered real psychological injury secondary to 
harassment and humiliation which aggravated his anxiety disorder.  
While Dr. B.R.'s May 2010 private opinion did not adopt an 
aggravation analysis, he did opine that focused humiliating and 
demeaning treatment and physical abuse in-service were the 
proximate cause of the Veteran's current anxiety disorder.  

In view of the above, and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds that service 
connection is warranted for the Veteran's psychiatric disorder.  
As the Board finds that as there is sufficient evidence that the 
Veteran's psychiatric disorder was incurred in or aggravated by 
active service, the claim for service connection for an acquired 
psychiatric disorder, diagnosed as an anxiety disorder, is 
granted.  


ORDER

Service connection for a psychiatric disorder, diagnosed as an 
anxiety disorder, is granted, subject to the laws and regulations 
governing monetary awards.


						
__________________________                 
_________________________________
    JONATHAN B. KRAMER	     	        NANCY RIPPEL
         Veterans Law Judge				  Acting Veterans 
Law Judge
    Board of Veterans' Appeals		             Board of 
Veterans' Appeals	


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


